Citation Nr: 1507690	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-22 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus incepted during active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.
        
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran alleges that tinnitus is a result of noise exposure during service, specifically that he worked on the flight line, and also that he was exposed to the noise from frequent mortar attacks while in Vietnam.  The record confirms he was stationed for a time in Vietnam, and his DD-214 shows his occupational specialty was machinist.  Therefore, these statements are probative.  He asserts that he has experienced persistent symptoms of tinnitus since service.

His discharge examination in August 1967 does not document a complaint of tinnitus, and his ears were clinically evaluated as normal at that time.  His STRs do not document any complaints or treatment for tinnitus.

The January 2012 VA examiner opined that tinnitus was a result of his hearing loss, but that hearing loss was not related to service.

As mentioned above, the Veteran asserts he has had symptoms of tinnitus since active duty service.  Lay evidence, such as this statement, may be competent concerning the nature and cause of a disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Tinnitus is a subjective condition, and is generally diagnosed based on whether the patient claims to have it, and legally, can be identified through lay observation alone.  Charles, supra.  Therefore, the Veteran is competent to attest to having these symptoms since that time.  The Board also finds these statements credible, as there is no suggestion that he has not had tinnitus since service.  The VA examination report notes a potential inconsistency with his statements, in that the she recorded that he was unable to declare with certainty that his symptoms started in Vietnam.  Since she recorded it, it is not clear if this was a direct quote from the Veteran.  Regardless, the statement does not foreclose the possibility that his symptoms started in service; rather, it shows that he is unable to conjure an exact time frame over forty years after the fact, which is insufficient to render his lay testimony not credible.  

Accordingly, as the evidence is in relative equipoise, with a negative medical nexus opinion but with competent and credible lay statements showing persistent symptoms since service, this claim is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

Further development is required in regard to the Veteran's claim for service connection for hearing loss.  He alleges that his symptoms have been present since he was serving in Vietnam, after being exposed to numerous mortar attacks.  He asserts he was not permitted to seek medical attention after these attacks, and that he was in a combat situation.  The record has not been developed to that extent, and while his service treatment records do show he was in Vietnam, further development must be made to determine whether any mortar attacks occurred during his time there.  If this is shown, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  In the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). 



Accordingly, the case is REMANDED for the following action:

1.  Make an effort to determine whether there were any mortar attacks at the Veteran's location when he was serving in Vietnam.  

2.  If the evidence shows the Veteran was exposed to acoustic trauma from mortar attacks, make arrangements for an updated VA examination for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's current hearing loss is related to service, and specifically related to acoustic trauma from mortar attacks.  The examiner is required to review the claims file and to support all opinions with explanatory rationale that cites to evidence in the record and medically accepted knowledge.

The Veteran served on active duty from September 1963 to September 1967.  His hearing at entrance and separation was evaluated as normal.  He was stationed in Vietnam for approximately 11 months, and alleges that numerous mortar blasts caused him to experience hearing loss symptoms.  He said he was not able to get medical assistance for these symptoms at the time.  

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  Consideration must be given to 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


